uniform issue list department of the treasury internal_revenue_service washington d c q q v q tax exempt and government entities dec se ter iaty kraekrekkrererere kakkeekerereraererereeree kaekkekekkekrkerkeee krekererekeeereree legend taxpayer a taxpayer b company m roth_ira roth_ira rekkekereeree rekkrekekeeaekrere krarkkerrerererererererekrer krekrkkekkekekkekek krekkrekrerereek rekrkerekrerekrerereer kekekkekekrerereeererer kekekkererererrer kekekekrkekeererkererere krrekkekrkereeekeererer dear rekrekkereekrkekkekre this is in reply to a request for a ruling signed on date as supplemented by additional correspondence dated date date and faxes dated date and date from your authorized representative in which you request relief under sec_301_9100-1 and sec_301_9100-3 of the procedure and administrative regulations regulations the following facts and representations have been submitted taxpayers a and b maintained roth_ira and roth_ira respectively at company m documentation submitted with this ruling_request indicates that taxpayer a and taxpayer b each made contributions to the respective roth_ira of dollar_figure for the hike raei er er re rerereererereer tax the year on april a eo tax_year on april for the tax_year on april and dollar_figurei for their authorized representative who also prepared their federal tax in april fi returns form sec_1040 advised taxpayers a and b to recharacterize their calendar_year roth_ira contributions as traditional_ira contributions because their adjusted_gross_income for calendar_year was too high to permit contributions to roth iras year furthermore he advised them that they were eligible to make calendar for said year tax-deductible contributions to traditional iras taxpayers a and b signed ira recharacterization forms forms on april with company m requesting that company m recharacterize their calendar_year contributions to roth_ira and roth_ira as contributions to traditional iras it has been represented that both requests were received by an employee of company m however documentation submitted with this ruling_request indicates that the forms for calendar_year i as noted referred to contributions made on april above contributions made on april were made for calendar_year neither taxpayer a nor taxpayer b noted the discrepancy when signing the appropriate form on may im company m mailed a received his recharacterization request but that he needed to set up a self-directed traditional_ira with company m in order for company m to process his request taxpayer the may asserted in conjunction with this ruling_request that he did not receive letter letter to taxpayer a indicating that it had this letter_ruling request includes a december taxpayer b which indicates in relevant part request from her relating to her calendar_year december er letter also provides that due to a processing error company m did not process taxpayer b’s request and as a result did not send her a letter informing her of the necessity to set up a self-directed traditional_ira it received a recharacterization roth_ira contribution the letter from company m to that on their income_tax returns for the taxpayers a and b filed joint federal_income_tax returns form sec_1040 and claimed tax years for deductions of dollar_figure yearly contributions of sh request the contributions and earnings thereon remain in the roth iras asserts that he was not an active_participant in a code sec_401 qualified_plan during theliififand br tax years made to each of their iras as of the date of this and taxpayer a by letter dated august georgia sent a notice to taxpayers a and b proposing including the disallowance of the deduction of changes to their tax_return or contributions to their iras the internal_revenue_service office in chamblee kekkkekkeeereererererrererrereeerekekr notice cp2000 the tax_year request for letter_ruling notice cp predates taxpayers a and b’s by letter dated date the internal_revenue_service office in philadelphia pennsylvania sent a notice to taxpayers a_and b proposing changes to their ae by dollar_figure service reduced taxpayers a and b’s ira deduction for tax yearn from dollar_figure taxpayers a and b’s request for letter_ruling predates their receipt of the tax_year notice cp notice cp2000 the tax_year fieenotice cp2000 indicated that the calendar years and arc not barred by the statute_of_limitations based on the foregoing facts and representations you have requested the following ruling that pursuant to sec_301_9100-1 and sec_301_9100-3 of the regulations taxpayers a and b may make an election under sec_1_408a-5 of the income_tax regulations i t regulations to recharacterize their contributions to roth_ira and roth_ira respectively for tax_year sec_2002 and as contributions to traditional iras as long as said election is made no later than days from the date_of_issuance of this ruling letter with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize - an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contributions plus earnings to the other type of ira been made to the transferee ira and not the transferor ira under code sec_408 and sec_1_408a-5 of the i t regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution in a recharacterization the ira contribution is treated as having sec_1_408a-5 question and answer-6 a of the t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount to be converted the taxpayer must notify the trustee for the first ira and the trustee to the second ira that the taxpayer has elected to treat the contribution as having been made to the second ira instead of the first ira the amount and year of the contribution to the first ira that is to be recharacterized and if the transferee trustee is different from the transformer trustee with specific information that is sufficient to effect the recharicterization and the trustee must make the transfer ek hha kiki riker rerererere sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the lriternal revenue service in his discretion may grant a reasonable extension of time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for making of a election or application_for relief in respect of tax under among others _ subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides the application_for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section and taxpayer b filed joint federal_income_tax returns for tax years nd claimed deductions for the tax years tax and their iras at the time taxpayers a and b made their calendar yearn contributions to their roth iras taxpayer a and taxpayer b were not aware that they were ineligible to make said roth_ira contributions they became aware of said ineligibility when their and fl for contributions to krekekrekrkeeereererrerereekrerererereer authorized representative informed them that their income was too high to make contributions to roth iras at that point on or about april taxpayers a and b made aware that they were eligible to make tax-deductible contributions to traditional iras by their authorized representative signed requests with company m to recharacterize the contributions from the roth iras to traditional iras for the year the receipt of said requests has been acknowledged by company m as noted above and as further noted above company m has also acknowledged its error in processing taxpayer b’s request for recharacterization tax with respect to the fi tax_year taxpayer a and taxpayer b signed their request for relief under sec_301 of the regulations on date which was after they received a notice cp dated august service proposing to disallow deductions of dollar_figure we under these circumstances taxpayer a and taxpayer b have not met the requirements of clause i of sec_301_9100-3 of the regulations however based on the above we believe that taxpayer a and taxpayer b of clause ii of sec_301_9100-3 of the regulations for the therefore taxpayer a and taxpayer b are granted an extension of days as measured from the date of the issuance of this ruling letter to recharcterize their calendar yearil-icontributions to their roth iras roth_ira and roth_ira as contributions to traditional iras from the internal revenue for contributions to the iras for the requirements tax_year with respect to theliiiitax year as noted above taxpayers a and b’s request for relief under sec_301_9100-3 of the regulations was filed with the service prior to their receiving a notice cp with respect to said year thus although taxpayers a and b have not satisfied the requirements of clauses ii through v of sec_301_9100-3 of the regulations they have satisfied the requirements of clause i of sec_301_9100-3 of the regulations even though the time period under code sec_408a and sec_1_408a-5 of the i t regulations has expired therefore taxpayer a and taxpayer b are granted an extension of days as measured from the date of this ruling letter to recharcterize their calendar_year bem contributions to roth_ira and roth_ira as contributions to traditional iras no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter_ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office krekeekeekeeekrrererererereaekrereerrer 20u610025 if you have any questions please contac rakkrekererereerererrererrererrerekrereererereeee sincerely yours donec licttlasehin donzell littlejohn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
